Case 1:20-cv-00486-XR Document 40-1 Filed 01/25/21 Page 1 of 9

Exhibit 1
Case 1:20-cv-00486-XR Document 40-1 Filed 01/25/21 Page 2 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C., §
et al., §
8
Plaintiffs and Counter-Defendants, §
8

V. § CIVIL NO. 1-20-CV-486-XR
§
PARKSTONE PROPERTY OWNERS §
ASSOCIATION, INC., 8
8
Defendant and Counter-Plaintiff. §

Declaration of Eric J. Hansum
I am over 18 years of age, of sound mind, and fully competent to make this
Declaration. All statements contained in this Declaration are based on my personal
knowledge. Attached to this exhibit are true and correct copies of select pages from the
court reporter’s draft of Dr. Beare’s deposition that was taken on January 14, 2021, in the
above lawsuit. I have reviewed the foregoing Declaration and I declare under penalty of

perjury that the foregoing statements are true and correct.

Date: us , Li 1 Nc

Eric t ansum

Page 1
eare,

Case 1:20-cv-00486-XR Document 40-1, Filed 01/25/21, Page 3 of 9. fener

 

 

10

11

12

i2

14

15

16

17

13

Lo

20

21

22

23

24

25

14

And there's only a few places that know how to do it.

Q. And I -- and I believe Harmony Haus, like other
sober living homes, obviously has various rules that its
residents need to follow as well.

Is that -- is that fair to say?

A. It's fair to say.

Q. What do you know about those rules?

A. I don't know the specifics of Harmony Haus and
their accountability. I'm not a sober living guy. I know
what the results are. People stay sober. There are more
than any -- there's -- there's only three sober living
facilities in central Texas that -- that are doing what I
refer to as that mature combination.

And I know they have to stay sober, and I know
they have to go to a certain amount of meetings. They
have to either be -- they have to be working and be in an
IOP, which is an intensive outpatient program, which is
the next level of -- of -- of healing after inpatient
treatment. Certain -- certainly any violations of the --
the house rules have to be addressed.

I don't know exactly whether -- I know one
thing. It's not that -- it's not just one violation, and
you're out of here. It's a conversation, and then the
community tries to help the person transform. I know

that's how Harmony Haus works. I don't know all the

 

 

THE LEGAL CONNECTION, INC.
WWW. TLC-TEXAS .COM
Case 1:20-cv-00486-XR Document 40-1 Filed 01/25/21 Page 40
Robert K Ph.D. -

. Beare, UGH DRAFT 1/14/2021

 

 

10
iol.
12
13
14
HS
16
17
18
19
20
21
22
23
24

25

L5

details of their rules and regulations, though.

Q. So looking at your resume, it looks like you're
kind of an actor, director, and a composer, and many other
things, is that fair to say, kind of a varied career?

A. Yeah, and I've continued that throughout my
29 years as a psychotherapist and addiction professional,
but before that, I did make my living for a little while

as an actor and singer and composer.

Dia Have you ever served on a homeowners association
board?

A. No.

Q. Any type of property owners association board?

A. No, I -- I've never been on a homeowners board.

Q. Does the area where you live have a property

owners association?

A. Yes.

Q. Do you know if they have fines or not?

A. I don't.

Q. Have you ever had to deal with the issue of

fines in a property owners association?

A. Not that I recall.

Q. Do you have any training or experience with
homeowner association boards?

A. No.

Q. Do you belong to any associations that deal with

 

 

THE LEGAL CONNECTION, INC.
WWW. TLC-TEXAS.COM
Case 1:20-cv-00486-XR Document 40-1 Filed 01/25/21 Page 5 0

Robert K. Beare, UGH DRAFT 1/14/2021

 

 

10

11

12

L3

14

15

16

17

18

19

20

2 ds

22

Zo

24

25

16

property owner associations?

A. I believe just by virtue of living in this
house, I'm part of some association, but I -- I'm -- I
really don't -- I don't know that much about it.

Q. And I'm presuming it's safe to say that
there's -- there's no periodicals, journals, articles, or
other materials that you've ever published relating to
parking or -- or property owners associations, right?

A. That's correct.

Q. I'm -- I know you obviously may have some
opinions that relate in this case. Have -- have you
examined any other property owner associations --

A. No.

Q. -- for this case? I'm sorry. Is that a no?

A. That's a no, correct. I said no.

Oi And I know it's also fair to say there's --
there's no training or experience you have that would
allow you to really testify about property owners
association boards; is that fair?

A. Yes, I suppose that's fair. I -- I think I know
as -- as much as anybody about -- you know, there's -——-
there's a -- there's five sober living homes in my
neighborhood. I know a little bit about it. I'm glad to
have them here, glad to be in the solution as opposed to

the other options.

 

 

THE LEGAL CONNECTION, INC.
WWW.TLC-TEXAS .COM
Case 1:20-cv-00486-XR Document 40-1 Filed 01/25/21 P ge 6 of 9

Robert K. Beare, Ph.D. OUGH DRAFT 1/14/2021

 

 

10
it
12
13
14
15
16
17
18
19
20
ZA
2a
23
24

25

18

literature on the importance of solid sober living and the
relapse rates, and -- but I don't know how relevant all
that would be, so, and -- and more than my own personal
experience, which is significant.

Q. Are there any documents you think you may need
to review in the future before you testify at trial, if

you so testify?

As Possibly.

Q. Is there anything you think you would like to
see?

A. I -- I -- I think it would be really -- for --
for me, it's -- it would be really easy to pull up five or

six different current studies about the importance of

solid sober living, especially in this epidemic -- in this
pandemic, and that some flexibility is warranted. It's a
life-and-death issue. I don't think I -- I've -- I've

seen several scholarly articles that refer to that, and
I -- if I were to go to trial, I would probably pull those

up and be able to articulate that better.

Os Have you ever visited the sober living house in
Parkstone?

A. I have.

Q. When was that last visit?

A. That was actually before -- before any residents

moved in, whenever that was.

 

 

THE LEGAL CONNECTION, INC.
WWW. TLC-TEXAS .COM
Case 1:20-cv-00486-XR Document 40-1. Filed 01/25/21 Page 7 ote... 1/14/2021

Robert K. Beare,

 

 

10

11

12

13

14

LS

16

17

18

LO

Zo

ZA.

22

23

24

25

20
to say?

A. I've talked to him a couple of times about other
things but not this issue.

Q. Not -- not anything in this case; is that fair
to say?

A. That's correct.

Q. What are the issues you're talking about. Is
that other -- other patient -- other residents or —--

A. We're -- no, we're in -- the central Texas
addiction industry is not a giant industry. We wind up at
events together, and we have -- we know all the same
people, so it's --

Q. Are these just like casual friendly
conversations, then, or -~—

A. Yes, for the most part. Nothing to do with this
case.

QO. Do you have any specific knowledge about the
medical resident histories -- let me -- let me ask that
again. Do you have any special knowledge about the
medical histories of residents that are in the Harmony
Haus in Parkstone?

A. No.

Q. And -- and I believe it's correct to assume that

you haven't read any deposition testimony in this case,

too; is that right?

 

THE LEGAL CONNECTION, INC.
WWW. TLC-TEXAS.COM

 
Case 1:20-cv-00486-XR Document 40-1. Filed 01/25/21 Page of
Rob t&, KK Ph.D. D

ober . Beare, - ROUGH DRAFT 1/14/2021

 

 

10
da.
12
Ls
14
15
16
17
18
Lo
20
21
22
23
24

2D

22

continuum of care, which, you know, we like it to be six
months in sober living and doing an IOP and moving toward
helping other people. It takes a long time. It takes a
certain size of a community to be able to pull that off,
and it takes a certain kind of leadership to facilitate
that.

But if they don't complete that, in my
experience, the lapse potential is giant and as well the
potential for, you know, advancing the disease even

further and death.

Q. Well, and -- and that's kind of something I want
to focus on. So it seems like there's kind of a range of
outcomes of what can happen if -- if someone's membership

ends in a sober living home, right?

A. There's a range. That's correct.

Q. Some people may go to another sober living home?

A. Yeah, there's lots of -- lots of options. Other
people -- some people will go out and die, especially now
with the proliferation of Fentanyl in -- in the system,
and, you know, the -- yes, it's -- there's —-- there's many

different options for --

QO. Lf

A. -- for an addict, much -- much improved that --
there -- there's plenty of literature on that that shows
that 90 days in inpatient -- in an inpatient setting

 

 

THE LEGAL CONNECTION, INC.
WWW. TLC-TEXAS .COM
Case 1:20-cv-00486-XR Document 40-1 Filed 01/25/21 Page 9 of 9

. Beare, Pn.D. - ROUGH DRAFT 1/14/2021

 

 

10
11
12
13
14
15
16
17
18
19
a0)
21
22
23
24

25

a5
Q. So if I'm hearing you correctly --
A. There's --
THE REPORTER: I'm sorry. One at a time,

please.

Q . (BY MR. HANSUM) Go ahead. I thought you were
done. I'm sorry. Go ahead.

A. I was done. Thanks.

Q. I -- so if I'm hearing you correctly, then, is

there can't be a generalization as to how much time
someone may need in a sober living home?

Pr That's correct.

Q. And so if -- whether we discharge a member in
three months or six months or nine months, it would be a
different result in each particular case.

Is that fair to say?

A. That's fair to say.

Q. And so -=

A. Three months is rare.

Q. -- we don't necessarily know -——

A. Three months is --

Q. I'm sorry. We don't necessarily know, then, if

a discharge would result in death for a particular
individual because it varies by each individual?
A. Yeah, it's a high risk, though. I mean, you can

look at the numbers, especially for -- for heroin addicts.

 

THE LEGAL CONNECTION, INC.
WWW. TLC-TEXAS .COM

 
